Exhibit 10.9

 

EXECUTION

 

AMENDMENT NO. 7
TO MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT

 

Amendment No. 7 to Mortgage Loan Participation Purchase And Sale Agreement,
dated as of January 31, 2014 (this “Amendment”), by and among Bank of America,
N.A. (“Purchaser”), PennyMac Corp. (“Seller”), PennyMac Mortgage Investment
Trust and PennyMac Operating Partnership, L.P. (individually and collectively,
the “Guarantor”).

 

RECITALS

 

Purchaser, Guarantor and Seller are parties to that certain Mortgage Loan
Participation Purchase And Sale Agreement, dated as of December 23, 2011, (as
amended by Amendment No. 1, dated as of August 17, 2012, Amendment No. 2, dated
as of October 29, 2012, Amendment No. 3, dated as of December 5, 2012, Amendment
No. 4, dated as of January 3, 2013, Amendment No. 5, dated as of March 28, 2013,
and Amendment No. 6, dated as of January 2, 2014, the “Existing MLPSA”; and as
further amended by this Amendment, the “MLPSA”).  The Guarantor is a party to
that certain Guaranty (as amended from time to time, the “Guaranty”), dated as
of December 23, 2011, made by Guarantor in favor of Purchaser.

 

Purchaser, Seller and Guarantor have agreed, subject to the terms and conditions
of this Amendment, that the Existing MLPSA be amended to reflect certain agreed
upon revisions to the terms of the Existing MLPSA.  As a condition precedent to
amending the Existing MLPSA, Purchaser has required Guarantor to ratify and
affirm the Guaranty on the date hereof.

 

Accordingly, Purchaser, Seller and Guarantor hereby agree, in consideration of
the mutual promises and mutual obligations set forth herein, that the Existing
MLPSA is hereby amended as follows:

 

SECTION 1.                  Definitions.  Section 1 of the Existing MLPSA is
hereby amended by:

 

1.1       deleting the definitions of “Expiration Date”, “LIBOR”, “Liquidity”,
“Net Worth”, “Subordinated Debt”, and “Total Liabilities” in their entirety and
replacing them with the following:

 

“Expiration Date”: The earlier of (i) January 30, 2015, (ii) at Purchaser’s
option, upon the occurrence of an Event of Default, and (iii) the date on which
this Agreement shall terminate in accordance with the provisions hereof or by
operation of law.

 

“LIBOR”: The daily rate per annum (rounded to four (4) decimal places) for
one-month U.S. dollar denominated deposits as offered to prime banks in the
London interbank market, as published on the Official BBA LIBOR Fixings page by
Bloomberg or in the Wall Street Journal as of the date of determination;
provided, that if Purchaser determines that any law, regulation, treaty or
directive or any change therein or in the interpretation or application thereof,
or any circumstance materially and adversely affecting the London interbank
market, shall make it unlawful, impractical or commercially unreasonable for
Purchaser to purchase

 

--------------------------------------------------------------------------------


 

Participation Certificates as contemplated by this Agreement using LIBOR, then
Purchaser may, in addition to its rights under Section 9(b)(v) herein, select an
alternative rate of interest or index in its discretion.

 

“Liquidity”: As of any date of determination, (a) with respect to Seller, the
sum of (i) such Person’s unrestricted and unencumbered cash and Cash Equivalents
and (ii) the balance in the Over/Under Account exclusive of funds held due to a
Margin Deficit or Margin Call (each as defined in the Repurchase Agreement), and
(b) with respect to a Guarantor, the sum of (i) such Person’s unrestricted and
unencumbered cash and Cash Equivalents, (ii) the balance in the Over/Under
Account exclusive of funds held due to a Margin Deficit or Margin Call (each as
defined in the Repurchase Agreement), and (iii) the aggregate amount of unused
capacity available to such Person under the committed repurchase agreements
between Purchaser and Seller or Purchaser and PMOP for whole loans for which
such Person has unencumbered eligible collateral to pledge thereunder.  By way
of example but not limitation, cash in escrow and/or impound accounts shall not
be included in this calculation.

 

“Net Worth”: With respect to a Person, an amount equal to, on a consolidated
basis, such Person’s stockholder equity (determined in accordance with GAAP).

 

“Subordinated Debt”: Indebtedness of a Person which is (a) unsecured, (b) as to
which no part of the principal of such Indebtedness is required to be paid
(whether by way of mandatory sinking fund, mandatory redemption, mandatory
prepayment or otherwise) prior to the date which is one year following the
Expiration Date and (c) as to which the payment of the principal of and interest
on such Indebtedness and other obligations of such Person in respect of such
Indebtedness are subordinated to the prior payment in full of the principal of
and interest (including post-petition obligations) on the transactions and all
other obligations and liabilities of such Person to Purchaser hereunder on terms
and conditions approved in writing by Purchaser and all other terms and
conditions of which are satisfactory in form and substance to Purchaser.

 

“Total Liabilities”: As of any date of determination, (i) with respect to PMIT
and its Subsidiaries, the sum of (a) the total liabilities of PMIT and its
Subsidiaries on any given date of determination, to be determined in accordance
with GAAP consistent with those applied in the preparation of the financial
statements of PMIT and its Subsidiaries, plus (b) to the extent not already
included under GAAP, the total aggregate outstanding amount owed by PMIT and its
Subsidiaries under any repurchase, refinance or other similar credit
arrangements, plus (c) to the extent not already included under GAAP, any “off
balance sheet” repurchase, refinance or other similar credit arrangements, less
(d) non-recourse debt and (ii) with respect to Seller and PMOP, the sum of
(a) the total liabilities of such Person on any given date of determination, to
be determined in accordance with GAAP consistent with those applied in the
preparation of such Person’s financial statements, plus (b) to the extent not
already included under GAAP, the total aggregate outstanding amount owed by such
Person under any repurchase, refinance or other similar credit arrangements,
plus (c) to the extent not already included under GAAP, any “off balance sheet”
repurchase, refinance or other similar credit arrangements, less
(d) non-recourse debt and less (e) any debt classified as intercompany debt that
is eliminated on the accompanying consolidating financial statements of PMIT and
its Subsidiaries.

 

1.2                               adding the following defined terms in their
proper alphabetical order:

 

2

--------------------------------------------------------------------------------


 

“Ability to Repay Rule”: 12 CFR 1026.43(c).

 

“Dollars” and “$”: Dollars in lawful currency of the United States of America.

 

“Effective Date”:  Shall have the meaning assigned thereto in the Pricing Side
Letter.

 

“Facility Fee”:  Shall have the meaning assigned thereto in the Pricing Side
Letter.

 

“PMOP”:  PennyMac Operating Partnership, L.P.

 

“QM Rule”: 12 CFR 1026.43(e).

 

“Qualified Mortgage”: A Related Mortgage Loan that satisfies the criteria for a
“qualified mortgage” as set forth in the QM Rule.

 

“Rebuttable Presumption Qualified Mortgage”: A Qualified Mortgage with an annual
percentage rate that exceeds the average prime offer rate for a comparable
mortgage loan as of the date the interest rate is set by 1.5 or more percentage
points for a first-lien Related Mortgage Loan or by 3.5 or more percentage
points for a subordinate-lien Related Mortgage Loan.

 

“Safe Harbor Qualified Mortgage”: A Qualified Mortgage with an annual percentage
rate that does not exceed the average prime offer rate for a comparable mortgage
loan as of the date the interest rate is set by 1.5 or more percentage points
for a first-lien Related Mortgage Loan or by 3.5 or more percentage points for a
subordinate-lien Related Mortgage Loan.

 

SECTION 2.                  Facility Fee  Section 2 of the Existing MLPSA is
hereby amended by adding the following clause (g) at the end thereof:

 

(g)  The Facility Fee shall be deemed earned in full on the Effective Date and
if the Agreement is renewed, thereafter on or before the anniversary of the
Effective Date.  The Facility Fee shall be paid in four equal installments,
which shall be paid on the Effective Date and on the fifth (5th) day of every
third (3rd) month thereafter; provided that that if any such day is not a
Business Day, the next succeeding Business Day.  Such payment shall be made in
Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to Purchaser at such account designated by Purchaser.  In the
event Seller terminates the Agreement prior to the Expiration Date, the unpaid
portion of the Facility Fee shall be paid in full.  In the event Purchaser
notifies Seller in writing that it shall no longer purchase Participation
Certificates from Seller in accordance with the Agreement other than due to the
occurrence of a Potential Default or Event of Default, Purchaser shall refund to
Seller a pro-rated portion of the Facility Fee.

 

SECTION 3.                  Takeout Commitments. The Existing MLPSA is hereby
amended by:

 

3

--------------------------------------------------------------------------------


 

3.1       deleting the second paragraph of Section 3 in its entirety and
replacing it with the following:

 

Seller hereby acknowledges that, in order for Purchaser to satisfy the “good
delivery standards” of the Securities Industry and Financial Markets Association
(“SIFMA”) as set forth in the SIFMA Uniform Practices Manual and SIFMA’s Uniform
Practices for the Clearance and Settlement of Mortgage Backed Securities and
other Related Securities, in each case, as amended from time to time, Purchaser
must deliver each Trade Assignment to the related Approved Investor no later
than seventy-two (72) hours prior to settlement of the related Security.  Seller
hereby acknowledges and agrees to deliver each Trade Assignment to Purchaser no
later than 1:00 p.m. (Eastern Time) on the date on which such seventy-two (72)
hour period commences.

 

3.2       deleting Exhibit B thereto it in its entirety and replacing it with
Annex 1 hereof.

 

SECTION 4.                  Servicing Of the Mortgage Loans; Events of Default.
Section 6 of the Existing MLPSA is hereby amended by deleting the first
paragraph of Subsection (g) and Subsection (h) each in their entirety and
replacing them with the following (modified text underlined for review
purposes):

 

(g)                                  Purchaser (or any other registered holder
of the Related Participation Certificate) shall be entitled to (i) retain all
Holdback Amounts in accordance with Section 4, (ii) declare all amounts payable
by Seller to Purchaser hereunder to be immediately due and payable, (iii) effect
termination of Servicing Agreement and obligations respecting the affected
Related Mortgage Loans as provided in Section 6(g), (iv) take possession of the
Related Mortgage Loans, including any records that pertain thereto, (v) proceed
against Seller for any deficiencies, (vi) liquidate, terminate and/or accelerate
amounts due under this Agreement, and (vii) pursue any other rights and/or
remedies available at law or in equity against Seller, in the event any of the
following circumstances or events (“Events of Default”) occur and are
continuing:

 

(h)                                 Purchaser, in its sole discretion, may
terminate Seller’s and Servicer’s rights and obligations as subservicer of the
affected Related Mortgage Loans and require Seller to deliver the related
Servicing Records to Purchaser or its designee upon the occurrence of (i) an
Event of Default, (ii) Seller’s failure to comply with any of its obligations
set forth in Section 5(c), or (iii) Seller’s breach of Sections 10(a)(xxiii) or
10(b)(ix), by delivering written notice to Seller requiring such termination. 
For the avoidance of doubt, any termination of the Seller’s rights as
subservicer of the affected Related Mortgage Loans by the Purchaser as a result
of clauses (i), (ii) or (iii) of the foregoing sentence shall be deemed part of
an exercise of the Purchaser’s rights to cause the liquidation, termination
and/or acceleration of amounts due under this Agreement.  Such termination shall
be effective upon Seller’s receipt of such written notice; provided, that
Seller’s and Servicer’s subservicing rights shall be terminated immediately upon
the occurrence of any event described in Section 6(g) or the conclusion of the
Servicing Term (absent a renewal of the Servicing Term), regardless of whether
notice of such event shall have been given to or by Purchaser or Seller.  Upon
any such termination, all authority and power of Seller and Servicer respecting
its rights to subservice and duties under this Agreement or the Servicing
Agreement relating thereto, shall pass to and be vested in the Successor
Servicer

 

4

--------------------------------------------------------------------------------


 

appointed by Purchaser and Purchaser is hereby authorized and empowered to
transfer such rights to subservice the Related Mortgage Loans for such price and
on such terms and conditions as Purchaser shall reasonably determine; provided,
that to the extent the Applicable Agency proceeds to issue a Security with
respect to the Related Mortgage Loans, Purchaser shall convey the servicing
rights and the rights to subservice such Mortgage Loans in accordance with such
Applicable Agency’s instructions.  Seller shall promptly take such actions and
furnish to Purchaser such documents that Purchaser deems necessary or
appropriate to enable Purchaser to obtain a Security backed by such Mortgage
Loans or to enforce such Mortgage Loans, as appropriate, and shall perform all
acts and take all actions so that the Related Mortgage Loans and all files and
documents relating to such Mortgage Loans held by Seller, together with all
escrow amounts relating to such Mortgage Loans, are delivered to Successor
Servicer, including but not limited to preparing, executing and delivering to
the Successor Servicer any and all documents and other instruments, placing in
the Successor Servicer’s possession all Servicing Records pertaining to such
Mortgage Loans and doing or causing to be done any other actions requested by
Purchaser, all at Seller’s sole expense.  To the extent that the approval of the
Applicable Agency is required for any such sale or transfer, Seller shall fully
cooperate with Purchaser to obtain such approval.  All amounts paid by any
purchaser of such rights to service or subservice the Related Mortgage Loans
shall be the property of Purchaser.  The subservicing required to be delivered
to Successor Servicer in accordance with this Section 6(h) shall be delivered
free of any servicing rights in favor of Seller or any third party (other than
Purchaser) and free of any title, interest, lien, encumbrance or claim of any
kind of Seller.  No exercise by Purchaser of its rights under this
Section 6(h) shall relieve Seller of responsibility or liability for any breach
of this Agreement.

 

SECTION 5.                  Record Title to Mortgage Loans; Intent of Parties;
Security Interest.  Section 8 of the Existing MLPSA is hereby amended by
deleting Subsection (c) in its entirety and replacing it with the following
(modified text underlined for review purposes):

 

(c)                                  Purchaser and Seller confirm that the
transactions contemplated herein are intended to be sales of the Participation
Certificates by Seller to Purchaser rather than borrowings secured by the
Participation Certificates.  In the event, for any reason, any transaction is
construed by any court or regulatory authority as a borrowing rather than as a
sale, in order to secure the Seller’s obligations hereunder and any other
obligations between the Seller on the one hand and the Purchaser and its
Affiliates on the other, and in any event, Seller and Purchaser intend that
Purchaser or its Assignee, as the case may be, shall have, and the Seller hereby
grants, assigns and pledges to Purchaser or its Assignee a perfected first
priority security interest in all of Seller’s right, title and interest in, to
and under the Participation Certificates, all of the servicing rights with
respect to the Related Mortgage Loans, the Custodial Account and all amounts on
deposit therein, the Related Mortgage Loans subject to each Participation
Certificate, all documents, records (including, without limitation, Servicing
Records and copies of all documentation in connection with the underwriting and
origination of any Related Mortgage Loan that evidences compliance with the
Ability to Repay Rule and the QM Rule), instruments and data evidencing the
Related Mortgage Loans and the servicing thereof, the Securities to be issued as
contemplated hereunder and all proceeds thereof, the Takeout Commitments and the
proceeds of any and all of the foregoing in all instances, whether now owned or
hereafter acquired, now existing or hereafter created (collectively, the
“Collateral”), free and clear of adverse claims.  In such case, Seller shall be
deemed to have hereby granted to Purchaser or its

 

5

--------------------------------------------------------------------------------


 

Assignee, as the case may be, a first priority security interest in and lien
upon the Collateral, free and clear of adverse claims.  In such event, this
Agreement shall constitute a security agreement, the Custodian shall be deemed
to be an independent custodian for purposes of perfection of the security
interest herein granted to Purchaser, and Purchaser or each such Assignee shall
have all of the rights of a secured party under applicable law.  Without
limiting the generality of the foregoing and for the avoidance of doubt, if any
determination is made that the servicing rights with respect to the Related
Mortgage Loans were not sold by Seller to Purchaser or that that such servicing
rights are not an interest in the Related Mortgage Loans and are severable from
the Related Mortgage Loans despite Purchaser’s and Seller’s express intent
herein to treat them as included in the purchase and sale transaction, Seller
hereby expressly pledges, assigns and grants to Purchaser a continuing first
priority security interest in and lien upon the servicing rights and all
documentation and rights to receive documentation related to such servicing
rights and the servicing of each of the Related Mortgage Loans (the “Related
Credit Enhancement”).  The Related Credit Enhancement is hereby pledged as
further security for Seller’s obligations to Purchaser hereunder.

 

SECTION 6.                  Conditions Precedent.  Section 9(b) of the Existing
MLPSA is hereby amended by deleting Subsection (xi) in its entirety.

 

SECTION 7.                  Representations and Warranties.  Section 10(b) of
the Existing Purchase and Sale Agreement is hereby amended by (a) deleting “and”
at the end of clause (xi), (b) deleting the “.” at the end of clause (xii) and
replacing it with “;” and (c) adding the following clauses (xiii) and (xiv) at
the end thereof:

 

(xiii)                        Each Mortgage Loan satisfies the following
criteria:

 

(1)                                 Such Mortgage Loan is a Qualified Mortgage;

 

(2)                                 Such Mortgage Loan is accurately identified
in writing to Purchaser as either a Safe Harbor Qualified Mortgage or a
Rebuttable Presumption Qualified Mortgage;

 

(3)                                 Prior to the origination of such Mortgage
Loan, the related originator made a reasonable and good faith determination that
the related Mortgagor would have a reasonable ability to repay such Mortgage
Loan according to its terms, in accordance with, at a minimum, the eight
underwriting factors set forth in 12 CFR 1026.43(c)(2);  and

 

(4)                                 Such Mortgage Loan is supported by
documentation that evidences compliance with the Ability to Repay Rule and the
QM Rule; and

 

(xiv)                       There is no action, suit or proceeding instituted by
or against or threatened against Seller in any federal or state court or before
any commission or other regulatory body (federal, state or local, foreign or
domestic) that questions or challenges the compliance of any Mortgage Loan (or
the related underwriting) with the Ability to Repay Rule or the QM Rule.

 

SECTION 8.                  Covenants of Seller.  Section 11 of the Existing
MLPSA is hereby amended by deleting Subsections (a)(i), (a)(ii), (a)(iii),
(a)(iv), (c) and (cc) each in its entirety

 

6

--------------------------------------------------------------------------------


 

and replacing each respectively with the following (modified text underlined for
review purposes where applicable):

 

(a)(i) Adjusted Tangible Net Worth.  (A) Seller shall maintain an Adjusted
Tangible Net Worth of not less than $150,000,000; (B) PMIT shall maintain an
Adjusted Tangible Net Worth of not less than $860,000,000; and (C) PMOP shall
maintain an Adjusted Tangible Net Worth of not less than $700,000,000.

 

(a)(ii)  Liquidity. As of the end of each calendar month, (A) Seller has
maintained Liquidity in an amount not less than, (1) prior to the termination of
the Repurchase Agreement, $15,000,000, and (2) on and after the termination of
the Repurchase Agreement, $10,000,000; (B) PMIT and its Subsidiaries have
maintained in the aggregate Liquidity in an amount not less than $40,000,000;
and (C) PMOP and its Subsidiaries have maintained in the aggregate Liquidity in
an amount not less than $40,000,000.

 

(a)(iii)  Total Liabilities to Adjusted Tangible Net Worth Ratio.  (A) Seller’s
ratio of Total Liabilities to Adjusted Tangible Net Worth shall not exceed 10:1;
(B) PMIT’s and its Subsidiaries’ aggregate ratio of Total Liabilities to
Adjusted Tangible Net Worth shall not exceed 5:1; and (C) PMOP’s ratio of Total
Liabilities to Adjusted Tangible Net Worth shall not exceed 5:1.

 

(a)(iv)  Profitability.  (A) Prior to the termination of the Repurchase
Agreement, Seller shall maintain profitability of at least $1.00 in Net Income
for the Test Period less any mark-to-market adjustments with respect to the
derivative related to the issuance of PennyMac Corp. 5.375% Exchangeable Senior
Notes due 2020; (B) PMIT and its Subsidiaries shall maintain profitability of at
least $1.00 in Net Income for the Test Period; and (C) PMOP shall maintain
profitability of at least $1.00 in Net Income for the Test Period less any
mark-to-market adjustments with respect to the derivative related to the
issuance of PennyMac Corp. 5.375% Exchangeable Senior Notes due 2020.

 

(c)  Litigation.  Seller and each Guarantor, as applicable, will promptly, and
in any event within ten (10) days after service of process on any of the
following, give to Purchaser notice of all litigation, actions, suits,
arbitrations, investigations (including, without limitation, any of the
foregoing which are threatened or pending) or other legal or arbitrable
proceedings affecting Seller, a Guarantor or any of their Subsidiaries or
affecting any of the Property of any of them before any Governmental Authority
that (i) questions or challenges the validity or enforceability of any of the
Program Documents or any action to be taken in connection with the transactions
contemplated hereby, (ii) makes a claim individually in an amount greater than
$5,000,000 or in an aggregate amount greater than $10,000,000, (iii) which,
individually or in the aggregate, if adversely determined, could be reasonably
likely to have a Material Adverse Effect, or (iv) questions or challenges
compliance of any Related Mortgage Loan with the Ability to Repay Rule or the QM
Rule. On each Reporting Date, Seller and each Guarantor, as applicable, will
provide to Purchaser a litigation docket listing all litigation, actions, suits,
arbitrations, investigations (including, without limitation, any of the
foregoing which are threatened or pending) or other legal or arbitrable
proceedings affecting Seller, Guarantor or any of their Subsidiaries or
affecting any of the Property of any of them before any Governmental

 

7

--------------------------------------------------------------------------------


 

Authority. Seller and each Guarantor, as applicable, will promptly provide
notice of any judgment, which with the passage of time, could cause an Event of
Default hereunder.

 

(cc)  Most Favored Status.  Seller, Guarantors and Purchaser each agree that
should Seller, Guarantor or any Affiliate thereof enter into a repurchase
agreement, warehouse facility, guaranty or similar credit facility with any
Person other than Purchaser or an Affiliate of Purchaser which by its terms
provides more favorable terms with respect to any financial covenants set forth
in Section 11(a) hereof (each, a “More Favorable Agreement”) then, Seller shall
provide the Purchaser with prompt notice of such more favorable terms contained
in such More Favorable Agreement and the terms of this Agreement shall be deemed
automatically amended to include such more favorable terms contained in such
More Favorable Agreement, such that such terms operate in favor of Purchaser or
an Affiliate of Purchaser; provided, that in the event that such More Favorable
Agreement is terminated, upon notice by Seller to Purchaser of such termination,
the original terms of this Agreement shall be deemed to be automatically
reinstated.  Seller, Guarantors and Purchaser further agree to execute and
deliver any new guaranties, agreements or amendments to this Agreement
evidencing such provisions, provided that the execution of such amendment shall
not be a precondition to the effectiveness of such amendment, but shall merely
be for the convenience of the parties hereto.  Promptly upon Seller, a Guarantor
or any Affiliate thereof entering into a repurchase agreement or other credit
facility with any Person other than Purchaser, Seller or a Guarantor, as
applicable, shall deliver to Purchaser a true, correct and complete copy of such
repurchase agreement, loan agreement, guaranty or other financing documentation

 

SECTION 9.                  Reports.  Section 12 of the Existing Master
Repurchase Agreement is hereby amended by:

 

9.1       deleting Subsections (a)(i) and (b) each in its entirety and replacing
each respectively with the following (modified text underlined for review
purposes):

 

(a)(i)                      as soon as available and in any event within forty
(40) calendar days after the end of each calendar month, the unaudited
consolidated and consolidating balance sheets of each Guarantor and its
consolidated Subsidiaries and the unaudited balance sheet of Seller, each as at
the end of such period and the related unaudited consolidated and consolidating
statements of income for each Guarantor and its consolidated Subsidiaries and
the unaudited statements of income for Seller for such period and the portion of
the fiscal year through the end of such period, accompanied by a certificate of
a Responsible Officer of such Guarantor or Seller, as applicable, which
certificate shall state that said consolidated financial statements or financial
statements, as applicable, fairly present in all material respects the
consolidated financial condition or financial condition, as applicable, and
results of operations of Guarantor and its consolidated Subsidiaries or Seller,
as applicable, in accordance with GAAP, consistently applied, as at the end of,
and for, such period (subject to normal year-end adjustments);

 

(b)  Officer’s Certificates.  Seller will furnish to Purchaser, at the time
Seller furnishes each set of financial statements pursuant to Section 12(a)(i),
(ii) and (iii) above, a certificate of a Responsible Officer of Seller in a form
acceptable to Purchaser. Seller’s obligation to provide such Officer’s
Certificate (as defined in the Repurchase Agreement) shall be waived for such
periods during which Seller shall be a party to a Master Repurchase

 

8

--------------------------------------------------------------------------------


 

Agreement with Purchaser and shall be in compliance with Seller’s obligations
under Section 17(b) of such Master Repurchase Agreement.

 

9.2       inserting the following at the end thereof:

 

(h)  QM/ATR Reporting.

 

(i) Seller shall deliver to Purchaser, with reasonable promptness upon
Purchaser’s request: (A) copies of any reports related to the Participation
Certificates and the Related Mortgage Loans, (B) copies of all documentation in
connection with the underwriting and origination of any Related Mortgage Loan
that evidences compliance with the Ability to Repay Rule and the QM Rule, as
applicable, and (C) any other information in Seller’s possession related to the
Participation Certificates and the Related Mortgage Loans.

 

(ii) On each Purchase Date hereunder, Seller shall provide to Purchaser a
schedule identifying each Related Mortgage Loan as either a Safe Harbor
Qualified Mortgage or a Rebuttable Presumption Qualified Mortgage, as
applicable.

 

SECTION 10.                     Notices.  Section 21 of the Existing MLPSA is
hereby amended by deleting the address for notices to Buyer in its entirety and
replacing it with the following:

 

If to Buyer:

 

Bank of America, N.A.

 

 

4500 Park Granada

 

 

Mail Code: CA7-910-02-38

 

 

Calabasas, California 91302

 

 

Attention: Adam Gadsby, Director

 

 

Telephone: (818) 225-6541

 

 

Facsimile: (213) 457-8707

 

 

Email: Adam.Gadsby@baml.com

 

 

 

 

 

With copies to:

 

 

 

 

 

Bank of America, N.A.

 

 

One Bryant Park, 11th Floor

 

 

Mail Code: NY1-100-11-01

 

 

New York, New York 10036

 

 

Attention: Eileen Albus, Vice President, Mortgage Finance

 

 

Telephone:  (646) 855-0946

 

 

Facsimile:  (646) 855-5050

 

 

Email: Eileen.Albus@baml.com

 

 

 

 

 

and

 

 

 

 

 

Bank of America, N.A.

 

 

50 Rockefeller Plaza

 

 

Mail Code: NY1-050-12-03

 

 

New York, New York 10020

 

9

--------------------------------------------------------------------------------


 

 

 

Attention: Mr. Michael McGovern Esq.

 

 

Telephone: 646-855-0183

 

 

Email: Michael.Mcgovern@bankofamerica.com

 

SECTION 11.           Examination and Oversight by Regulators.  Section 25 of
the Existing MLPSA is hereby amended by deleting such section in its entirety
and replacing it with the following (modified text underlined for review
purposes only):

 

Seller agrees that the transactions with Purchaser under this Agreement may be
subject to regulatory examination and oversight by one or more Governmental
Authorities.  Seller shall comply with all requests made by Purchaser to assist
Purchaser in complying with regulatory requirements imposed on Purchaser.

 

SECTION 12.           Fees and Expenses.  Seller hereby agrees to pay to
Purchaser, on demand, any and all reasonable fees, costs and expenses (including
reasonable fees and expenses of counsel) incurred by Purchaser in connection
with the development, preparation and execution of this Amendment, irrespective
of whether any transactions hereunder are executed.

 

SECTION 13.           Conditions Precedent.  This Amendment shall become
effective as of the date hereof upon Purchaser’s receipt of this Amendment,
executed and delivered by a duly authorized officer of Purchaser, Seller and
Guarantor.

 

SECTION 14.           Limited Effect.  Except as expressly amended and modified
by this Amendment, the Existing MLPSA shall continue to be, and shall remain, in
full force and effect in accordance with its terms.

 

SECTION 15.           Counterparts.  This Amendment may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

 

SECTION 16.           Severability.  Each provision and agreement herein shall
be treated as separate and independent from any other provision or agreement
herein and shall be enforceable notwithstanding the unenforceability of any such
other provision or agreement.

 

SECTION 17.              GOVERNING LAW.  THE AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH, AND
GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

 

SECTION 18.           Reaffirmation of Guaranty. The Guarantor hereby (i) agrees
that the liability of Guarantor or rights of Purchaser under the Guaranty shall
not be affected as a result of this Amendment, (ii) ratifies and affirms all of
the terms, covenants, conditions and obligations of the Guaranty and
(iii) acknowledges and agrees that such Guaranty is and shall continue to be in
full force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

 

BANK OF AMERICA, N.A., as Purchaser

 

 

 

 

 

 

 

By:

/s/ Adam Robitshek

 

 

Name: Adam Robitshek

 

 

Title: Vice President

 

 

 

 

 

 

 

PENNYMAC CORP., as Seller

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name: Pamela Marsh

 

 

Title: Executive Vice President, Treasurer

 

 

 

 

 

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as Guarantor

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

Name: Pamela Marsh

 

Title: Executive Vice President, Treasurer

 

 

 

 

 

 

 

PENNYMAC OPERATING PARTNERSHIP, L.P., as Guarantor

 

 

 

 

By:

PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

 

Name: Pamela Marsh

 

 

 

Title: Executive Vice President, Treasurer

 

Signature Page to Amendment No. 7 to MLPSA

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO

AMENDMENT NO. 7 TO

MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT

 

Exhibit B

 

TRADE ASSIGNMENT

 

(“Takeout Investor”)

(Address)

 

Attention:                

Fax No.:

 

Dear Sirs:

 

Attached hereto is a correct and complete copy of your confirmation of
commitment (the “Commitment”), trade-dated                        ,         , to
purchase $             of     %        year,

 

(Check Box)

 

¨

 

Government National Mortgage Association;

 

 

 

¨

 

Federal National Mortgage Association; or

 

 

 

¨

 

Federal Home Loan Mortgage Corporation.

 

mortgage-backed pass-through securities (“Securities”) at a purchase price of
                       from                    on (insert Settlement Date).  Our
intention is to assign $           of this Commitment’s full amount, which
assignment shall be effective and shall be fully enforceable by the assignee on
the Settlement Date.  This is to confirm that (i) the form of this assignment
conforms to the SIFMA guidelines, (ii) the Commitment is in full force and
effect, (iii) effective as of the Settlement Date, the Commitment is hereby
assigned to [Bank of America, N.A. (“BANA”)] [Merrill Lynch Pierce Fenner &
Smith Incorporated (MLPF&S)], whose acceptance of such assignment is indicated
below, (iv) you will accept delivery of such Securities directly from [BANA]
[MLPF&S], (v) you will pay [BANA] [MLPF&S],for such Securities, (vi) effective
as of the Settlement Date and provided the Securities have been issued, [BANA]
[MLPF&S] is obligated to make delivery of such Securities to you in accordance
with the attached Commitment and (vii) effective as of the Settlement Date and
provided the Securities have been issued, you have released Seller from its
obligation to deliver the Securities to you under the Commitment.  Payment will
be made “delivery versus payment (DVP)” to [BANA] [MLPF&S] in immediately
available funds.

 

Annex 1

--------------------------------------------------------------------------------


 

If you have any questions, please call [SELLER CONTACT] at (      )
      -         immediately or contact him by fax at (      )       -        .

 

 

 

Very truly yours,

 

 

 

 

 

 

[SELLER]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

Date:

 

 

 

 

Agreed to:

 

 

 

 

 

 

 

[BANK OF AMERICA, N.A.] [MERRILL LYNCH PIRECE FENNER & SMITH INCORPORATED]

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

Date:

 

 

 

 

 

Provided the Securities have been issued, notice of delivery and confirmation of
receipt will be the obligations of [BANA] [MLPF&S].  Prompt notification of
incorrect information or rejection of the trade assignment should be made to
[          ].

 

Annex 1

--------------------------------------------------------------------------------